     Case 2:00-cr-00402-RSWL Document 89 Filed 06/10/20 Page 1 of 2 Page ID #:34




 1

 2                                                                U.S. CISTRICT COURT

 3
                                                              ~'Ui~ I ~ 202~J
 4
                                                                                         .,-~~~,~
                                                        CENTR,~L D{S ~ ICT ::F Ci'.L!.        J
 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              Case No.   C-~      00' OO~fc7Z= f~~"~L

12                    Plaintiff,            ORDER OF DETENTION AFTER HEARING
                                                (Fed.R.Crim.P. 32.1(a) (6)
13                                                18 U.S.C. § 3143 (a)
                                              Allegations of Violations of
                          ~
     i. ~ nJ~o~c~s- Cry« M ►~o~a~O,~
14                                            Probation/Supervised Release
                                                       Conditions)
15                    Defendant.

16
            On arrest warrant issued by the United States District Court for
17
     the          GD~                    involving alleged violations of
18
     conditions of probation/supervised release:
19
            1.   The court finds that no condition or combination of
20
                 conditions will reasonably assure:
21
                 A.   ( ~ the appearance of defendant as required; and/or
22
                 B.   (    the safety of any person or the community.
23
     / //
24
     / //
25
     / //
26
     / //
27
     / //
28
     Case 2:00-cr-00402-RSWL Document 89 Filed 06/10/20 Page 2 of 2 Page ID #:35




 1         2.    The Court concludes:

 2               A.   ( -) Defendant has failed to demonstrate by clear and

 3                          convincing evidence that he is not likely to pose

 4                          a risk to the safety of any other persons or the

 5                          community.     Defendant poses a risk to the safety

 6                          of other persons or the community based on:

 7

 8

 9

10

11

12               B.   (") Defendant has failed to demonstrate by clear and

13                          convincing evidence that he is not likely to flee

14                          if released.    Defendant poses a flight risk based

15                          on.                                     ✓~~

16

17

18

19

20

21              IT IS ORDERED that defendant be detained.

22

23         DATED:     Ct   ~p     Zp

24

25                                              ORABLE JACQUE    E CHOOLJIAN
                                               ited States Ma   strate Judge
26

27

28
